
	
		I
		112th CONGRESS
		1st Session
		H. R. 176
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Thompson of
			 Mississippi introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To enhance homeland security, including domestic
		  preparedness and collective response to terrorism, by improving the Federal
		  Protective Service, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Protective Service Improvement
			 and Accountability Act of 2011.
		2.Federal Protective
			 Service inspectors and contract oversight forceSection 1315 of title 40, United States
			 Code, is amended by redesignating subsections (c) through (e) as subsections
			 (f) through (h), and by inserting after subsection (b) the following new
			 subsections:
			
				(c)Inspectors
					(1)In
				generalThe Secretary shall
				maintain no fewer than 1,350 full-time equivalent positions in the Federal
				Protective Service inspector force, who shall be fully trained Federal law
				enforcement officers.
					(2)ClassificationThe
				Secretary shall classify the positions in the inspector force in the following
				2 functional categories:
						(A)Facility
				security assessmentFederal
				Facility Security Officers, who shall be responsible for—
							(i)performing facility security assessments,
				including contract guard post inspections;
							(ii)making security
				countermeasure recommendations for facilities;
							(iii)participating in security training and
				disseminating homeland security information, consistent with applicable
				protocols and protections, to building occupants and facility security guards,
				including contract guards; and
							(iv)assessing, on an ongoing basis, the
				security of each facility protected by the Federal Protective Service and the
				extent to which security countermeasure recommendations have been implemented
				for each such facility.
							(B)Security
				enforcement and investigationsLaw enforcement officers, who shall be
				responsible for—
							(i)patrolling and on-site monitoring of the
				physical security, including perimeter security, of each facility;
							(ii)investigations;
				and
							(iii)physical law enforcement in the event of a
				terrorist attack, security incident, or other incident.
							(d)Contract
				oversight
					(1)In
				generalThe Secretary shall
				establish the Federal Protective Service contract oversight force, which shall
				consist of full-time equivalent positions and who shall be responsible for, in
				coordination with the Federal Protective Service inspector force—
						(A)monitoring
				contracts, contractors, and contract guards provided by contractors;
						(B)performing annual
				evaluations of the persons holding contracts for supplying contract guards to
				the Federal Protective Service; and
						(C)verifying that
				contract guards have necessary training and certification.
						(2)Limitation on
				performance of functionsThe
				contract oversight functions described in paragraph (1) shall not be performed
				by law enforcement officers or individuals employed pursuant to subsection
				(c).
					(e)Uniform minimum
				standards
					(1)In
				generalNot later than one
				year after the date of enactment of the Federal Protective Service Improvement and Accountability
				Act of 2011, the Secretary shall establish minimum training and
				certification standards for security guard services at facilities protected by
				the Federal Protective Service.
					(2)LimitationUpon
				establishment of minimum training and certification standards, the Secretary,
				acting through the Director of the Federal Protective Service, shall require
				that all contracts for security guard services comply with these
				standards.
					.
		3.Compliance with
			 Interagency Security Committee minimum security standardsIt is the sense of Congress that the
			 security standards for Federal facilities established by the Interagency
			 Security Committee in the document entitled Physical Security Criteria
			 for Federal Facilities: An Interagency Security Committee Standard, as
			 approved by concurrence of the Committee membership on April 12, 2010, should
			 be implemented for all Federal facilities for which they were issued.
		4.Research
			(a)In
			 generalWithin 6 months after
			 the date of enactment of this Act, the Secretary of Homeland Security, acting
			 through the Director of the Federal Protective Service, shall commence a 1-year
			 pilot program to research the advantages of converting guard positions at the
			 highest-risk Federal facilities protected by the Federal Protective Service
			 from contract guard positions to positions held by Federal employees.
			(b)RequirementsAt a minimum, the Secretary shall conduct
			 the research pilot program at one level III facility and one level IV facility
			 in each of Federal Protective Service regions I, III, V, and VII by hiring
			 individuals to fill guard positions at each facility that participates in the
			 research pilot in accordance with subsection (c).
			(c)Federal facility
			 security guard position
				(1)In
			 generalFor purposes of this section, and subject to the
			 availability of appropriations, the Secretary, acting through the Director,
			 shall establish and hire individuals for a Federal facility security guard
			 position.
				(2)TrainingThe Secretary shall provide to individuals
			 employed in that position training in—
					(A)performing the
			 physical security for a Federal facility, including access point controls and
			 security countermeasure operations;
					(B)participating in
			 information sharing and dissemination of homeland security information,
			 consistent with applicable protocols and protections; and
					(C)responding to
			 specific security incidents, including preparing for and responding to an act
			 of terrorism, that can occur at Federal facilities, including response with
			 force if necessary.
					(3)Law enforcement
			 officers not requiredThe Secretary may not require that
			 individuals employed in such position be Federal law enforcement
			 officers.
				(d)Temporary
			 assignmentsThe Secretary may
			 assign, on a temporary basis, existing personnel employed by the Federal
			 Protective Service, on a temporary basis, to facilities that participate in the
			 research pilot program to perform security guard services in furtherance of the
			 pilot program, if the Secretary determines that individuals cannot be hired and
			 trained pursuant to subsection (c) in a timely manner.
			(e) Maintenance of
			 law enforcement personnelNotwithstanding any other provision of this
			 section, the Secretary shall maintain at each highest-risk Federal facility
			 protected by the Federal Protective Service (level III and level IV facilities)
			 such number of Federal law enforcement officers as is necessary to provide
			 arrest authority and law enforcement support at that facility, including
			 support for the Federal facility security guards employed under this section,
			 in the event of a terrorist attack, security incident or other incident.
			(f)GAO
			 reportsThe Comptroller General of the United States
			 shall—
				(1)periodically
			 review and report to Congress on the performance by Federal facility security
			 guards under the pilot program; and
				(2)upon completion of the pilot program,
			 submit a final report to the Committee on Homeland Security of the House of
			 Representatives and the Committee on Homeland Security and Governmental Affairs
			 of the Senate evaluating whether or not the performance of individuals in the
			 Federal facility security guard positions was satisfactory, that—
					(A)evaluates—
						(i)the
			 extent to which the Federal Protective Service ensures that individuals serving
			 in the Federal facility security guard capacity have the required training and
			 certifications before being deployed to a Federal facility;
						(ii)the
			 extent to which the Federal Protective Service ensures that individuals in the
			 Federal facility security guard capacity comply with post orders once they are
			 deployed at Federal facilities; and
						(iii)the extent to which security
			 vulnerabilities exist that the Comptroller General determines are related to
			 the performance of the functions of the Federal security guard positions;
			 and
						(B)compares such
			 evaluation results against the results of previous Comptroller General reports
			 evaluating the performance and oversight of the Federal Protective Service’s
			 contract guard program.
					(g)ImplementationIf the Comptroller General states in the
			 final report under subsection (f)(2) that the Federal facility security guards
			 employed in the position established under subsection (c) are performing
			 satisfactorily, the Secretary shall replace contract guards at all highest risk
			 Federal facilities protected by the Federal Protective Service (level III and
			 level IV facilities) with Federal employees hired as Federal facility security
			 guards.
			(h)GAO evaluation
			 of the Federal Protective Service fee-Based funding systemThe
			 Comptroller General of the United States shall submit to the Committee on
			 Homeland Security of the House of Representatives and the Committee on Homeland
			 Security and Governmental Affairs of the Senate a review the fee-based funding
			 system in use by the Federal Protective Service and, as appropriate, issue
			 recommendations for alternative approaches to fund the agency in furtherance of
			 the agency’s operations, including the execution of its homeland security and
			 protection missions. The review shall include—
				(1)an assessment of
			 the extent to which the current fee-based system fully funds the agency’s
			 activities;
				(2)an assessment of
			 the extent to which the system is properly designed to ensure that the fees
			 charged to occupants of facilities guarded by the agency are sufficient and
			 appropriate;
				(3)an assessment of
			 the extent to which the fee-based system impedes the agency from executing its
			 operations and implementing oversight, inspections, and security enhancements;
			 and
				(4)recommendations,
			 as appropriate, for alterations to the current system and alternative funding
			 approaches (including a mix of fees and appropriations).
				(i)Authorization of
			 AppropriationsThere are authorized to be appropriated for fiscal
			 years 2012, 2013, and 2014 such sums as are necessary for purposes of this
			 section.
			
